 1
                             UNITED STATES DISTRICT COURT
 2
                        EASTERN DISTRICT OF CALIFORNIA
 3
 4
      UNITED STATES OF AMERICA                       CASE NO.: 2:19-MJ-0128-EFB
 5
      Plaintiff,
 6                                                   ORDER GRANTING THE
                                                     ALLOWANCE OF A CASH BOND
 7    v.                                             TO SUBSTITUTE FOR PROPERTY
                                                     BOND
 8    MANISH PATEL.
 9    Defendant.
10
11                                         ORDER
12          Based on the parties’ stipulation, IT IS HEREBY ORDERED that the
13   $170,000.00 property bond posted in this case may be substituted by a cash bond
14   in the amount of $170,000.00. Upon posting of the $170,000.00 cash bond, the
15   property bond shall be exonerated and the clerk shall prepare a substitution of
16   trustee and full reconveyance, which will convey the deed of trust to Surety-Title.
17   All other terms and conditions of pretrial release are to remain in effect.
18
19
20   Dated: March 12, 2020

21
22
23
24
25
26
27
28



                                                1
